

SEPARATION AGREEMENT
This SEPARATION AGREEMENT (this “Agreement”) is entered into as of February 27,
2015, between SIFCO Industries, Inc., an Ohio corporation (the “Company”), and
James P. Woidke (“Executive”).
RECITALS
A.Executive has been employed by the Company as its President and Chief
Operating Officer.
B.    Executive and the Company are parties to the Amended and Restated Change
in Control and Severance Agreement dated April 27, 2010 (“Severance Agreement”).
C.    Executive and the Company are parties to a Confidentiality Agreement, an
Agreement on Inventions and Patents, and an Employee Non‑Compete Agreement each
dated April 4, 2006 (collectively, “Confidentiality, Inventions and Non‑Compete
Agreements”).
D.    Executive and the Company have mutually agreed to terminate the employment
relationship effective on February 28, 2015 (the “Termination Date”).
E.    Executive and the Company desire to provide for a smooth transition of
Executive’s responsibilities and to resolve all issues regarding his employment
with and separation from the Company. Accordingly, and without admitting any
liability or wrongdoing whatsoever, they are entering into this Agreement.
In consideration of the promises and mutual agreements, provisions, and
covenants contained in this Agreement and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:
AGREEMENTS
1.1Executive hereby acknowledges, covenants, and agrees:
(a)
That his employment with the Company as President and Chief Operating Officer
will be terminated effective as of the Termination Date, and he hereby resigns
from any and all other positions held with the Company and any affiliate thereof
as of the Termination Date.

(b)
To release and discharge forever the Company and its: (i) affiliated companies
and entities, (ii) present and former directors, shareholders, officers,
employees, agents, and attorneys, (iii) predecessors, (iv) successors, (v)
insurance carriers, and (vi) assigns (the Company and (i) through (vi) are
sometimes hereinafter collectively referred to as the “Company and All Related
Parties”), and each of them, from all liabilities, claims, causes of action,
charges, complaints, obligations, costs, losses, damages, injuries, attorneys’
fees, and other legal responsibilities, of any form whatsoever, whether known or
unknown, foreseen or unforeseen, anticipated or unanticipated, suspected or
unsuspected, manifest or latent, which Executive





--------------------------------------------------------------------------------



now owns or holds, has at any time heretofore owned or held or may at any time
own or hold by reason of any matter or thing arising from any cause whatsoever
prior to the Effective Date of this Agreement, and without limiting the
generality of the foregoing, from all claims, demands, and causes of action
based on, relating to, or arising out of Executive’s status as a shareholder, or
ownership of shares, in the Company, or Executive’s employment with the Company
or any of its affiliates, compensation for such employment, or the termination
of such employment relationship, including but not limited to claims for breach
of contract, defamation, invasion of privacy, wrongful discharge, retaliatory
discharge based on the asserted engagement of any type of protected activity, or
whistleblowing including, without limitation, under the Sarbanes-Oxley Act, or
those claims arising under the Americans With Disabilities Act, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
Ohio Revised Code Chapter 4112, Section 4113.52 of the Ohio Revised Code, and
any other federal, state, or local laws prohibiting age, sex, race, national
origin, disability, or any other forms of discrimination or sexual or other
forms of harassment. The foregoing shall not release any rights under this
Agreement or the obligation of the Company to indemnify or advance expenses, or
the rights to indemnification or advancement of any expenses that Executive has,
pursuant to any director and officer or other insurance policy the Company
maintains or has maintained (including self-insurance), the General Corporation
laws of the State of Ohio or other applicable state or jurisdiction or pursuant
to the articles of incorporation or code of regulations of the Company.
(c)
That (i) he has made no assignment and will make no assignment of the claims,
demands, causes of action, or other rights released herein; and (ii) other than
for a claim brought by him challenging the validity of this Agreement under the
Age Discrimination in Employment Act, he will not institute any legal
proceedings or, absent an order from a court of competent jurisdiction,
participate in any manner in any civil lawsuit based upon, arising out of, or
relating to any claim, demand, cause of action, or other right released herein.
In the event any such civil lawsuit is initiated by Executive or any assignee or
successor of Executive, Executive agrees to repay to the Company all
consideration paid by the Company under this Agreement upon the demand of the
Company. Executive further agrees to indemnify and hold harmless the Company and
All Related Parties against any loss or liability whatsoever, including but not
limited to reasonable attorneys’ fees, caused by or incurred in any action
before any court, which is brought by or on behalf of Executive or Executive’s
successors in interest if such action arises out of, is based on, or is related
to any claims, demands, causes of action, or other rights released herein. The
foregoing shall not prohibit Executive from filing a charge of discrimination
with the United States Equal Employment Opportunity Commission or the Ohio Civil
Rights Commission, however,


2



--------------------------------------------------------------------------------



Executive acknowledges and agrees that this Agreement waives and releases any
right to individual relief at law or equity that Executive may otherwise have in
connection with any proceeding arising out of any such charge of discrimination.
(d)
Executive hereby acknowledges and agrees that in the course of his employment
with Company Executive has had access to certain proprietary and Confidential
Information of the Company. Executive agrees (i) to hold the Confidential
Information in strict confidence, (ii) not to disclose such Confidential
Information to others, and (iii) not to use the Confidential Information in any
way. For purposes of this Agreement, Confidential Information shall include but
not be limited to: business plans and strategies, marketing plans and
strategies, customer lists, customer purchasing information, customer contact
information, product design and development information, methods of operation,
technical services, non-public financial information, business development plans
and strategies, system analyses, quality control programs and information,
computer programs, software and hardware configurations, information regarding
the terms of the Company’s relationships with suppliers, pricing information,
processes and techniques, creations, innovations, and any other information
which the Company may reasonably treat or designate as confidential from time to
time. The Company believes that all Confidential Information constitutes trade
secret information under applicable law. Executive shall, however, maintain the
confidentiality of all Confidential Information whether or not ultimately
determined to be a trade secret.

(e)
To the best of his knowledge and belief, he has already reported to the Company
any actions or inactions by the Company or any Related Parties that could
constitute the basis for a claimed violation of any federal, state, or local law
or regulation.

2.1    The Company hereby acknowledges and agrees that upon Executive’s prior
execution and delivery of this Agreement to the Company, the Company shall,
following the Effective Date (as defined in paragraph 3.7 of this Agreement):
(a)
Pay Executive, on the first regular payroll date, following the Effective Date,
less all required federal, state, and local income and employment taxes and
related deductions and withholdings, the following amounts:

i)    Severance pay in a lump sum amount equal to the sum of one and one-half
(1.5) times Executive’s base salary in effect on the Termination Date (total
amount of $525,000.00).
ii)    Severance pay in a lump sum amount equal to one and one-half (1.5) times
Executive’s average annual incentive compensation during the prior three year
period ($180,800.00).

3



--------------------------------------------------------------------------------



iii)    A lump sum amount of $9,423.00 representing seven (7) days of vacation
pay.
(b)
Pursuant to Section c of Exhibit A to the Severance Agreement, deliver to
Executive, on March 9, 2015, 11,247 shares of Company stock, less all required
federal, state, and local income and employment taxes and related deductions and
withholdings, which such deductions and withholdings may be taken from the
severance payment described in paragraph 2.1(a). Notwithstanding the foregoing,
Executive may elect to have the required withholdings satisfied by having the
Company withhold from the shares of Company stock otherwise issuable to him
pursuant to this Section 2.1(b) a number of shares having a fair market value
equal to the statutory minimum amount of such withholdings.

(c)
Provide, at its expense, executive outplacement services with Dise & Company for
a period of twelve (12) months following the Termination Date. If Executive does
not initiate participation in outplacement services within one month of the
Termination Date, such services will not be available to him. Further, to the
extent that Executive does not actively participate in such outplacement
services at any point during the twelve (12) months, such services shall be
discontinued.

2.2    Executive’s coverage under the Company’s dental, long term and short term
disability, life, and any other insurance plans or policies in which Executive
participated immediately prior to the Termination Date, as well as any such
insurance obtained by Executive and reimbursed by the Company immediately prior
to the Termination Date will continue at the Company’s expense until the earlier
of (a) six (6) months following the Termination Date or (b) until Executive
becomes eligible to participate in health insurance provided by a new employer,
subject to Executive’s right to continue coverage under the Consolidated Omnibus
Budget Reduction Act of 1986 (“COBRA”). The Company will provide any notices
regarding the foregoing as required by law. The Company will provide COBRA
coverage for Executive at the Company’s expense until the earlier of (a)
eighteen (18) months or (b) until Executive becomes eligible to participate in
health insurance provided by a new employer, if Executive properly elects such
COBRA coverage. Notwithstanding the foregoing, the COBRA coverage under the
Company’s plans will only be available to Executive for a maximum of eighteen
(18) months, or such shorter period of time as required by applicable law.
2.3    Except as provided in paragraph 2.1(c) above, the Company and Executive
acknowledge that Executive is forfeiting the Performance Shares pursuant to
those certain Performance Shares Award Agreements between the Company and
Executive dated as of November 13, 2013, January 28, 2014, and November 13,
2014.
2.4    The Company acknowledges that Executive has certain personal effects,
which are his personal possessions and which Executive shall have a right to
remove from the Company on or before the Termination Date. Executive and the
Company will cooperate in good faith in the review of the Company’s files and
documents to determine those items that Executive may retain. Executive’s
retention of any such items shall be subject to his confidentiality and
nondisclosure obligations under this Agreement and any nondisclosure agreement.
2.5    The Company agrees to provide Executive in advance with sufficient time
for review (which shall be deemed to be no less than 24 hours by Email), any
press release or filing to be made publicly, or with the Securities and Exchange
Commission or the New York Stock

4



--------------------------------------------------------------------------------



Exchange, which has as its subject the termination of Executive’s relationship
with the Company; provided, however, the Company will need to only provide the
portion of the press release or filing that deals with Executive.
2.6    The Company releases and forever discharges Executive, his heirs,
attorneys, successors, and assigns, and each of them, from all liabilities,
claims, causes of action, charges, complaints, obligations, costs, losses,
damages, injuries, attorneys’ fees, and other legal responsibilities, of any
form whatsoever, whether known or unknown, foreseen or unforeseen, anticipated
or unanticipated, suspected or unsuspected, manifest or latent, which the
Company now holds, has at any time heretofore owned or held, or may at any time
own or hold by reason of any matter or thing arising from any cause whatsoever
prior to the Effective Date of this Agreement.
2.7    That (i) the Company has made no assignment and will make no assignment
of the claims, demands, causes of action, or other rights released herein; and
(ii) it will not institute any legal proceedings or, absent an order from a
court of competent jurisdiction, participate in any manner in any civil lawsuit
based upon, arising out of, or relating to any claim, demand, cause of action,
or other right released herein.
3.0    Executive shall fully cooperate with the Company in the transition of his
duties and responsibilities by being reasonably available to answer questions
and other inquiries by telephone.
3.1    Subject to paragraph 2.4 and except as set forth on Exhibit A, Executive
covenants and represents that he has returned, or will return before the
Effective Date of this Agreement, to the Company all of the Company’s property
of any kind in his possession or the possession of his agents including, without
limitation, all keys, credit cards, files, papers, documents, and devices for
holding electronic information. Executive further agrees that he will not,
without prior written consent of the Company, directly or indirectly, disclose,
reveal, or communicate, or cause or allow to be disclosed, revealed, or
communicated, to any third party any of the Company’s or its affiliates’
confidential matters, non-public information, proprietary information, or trade
secrets.
3.2    All provisions of this Agreement will be binding on and inure to the
benefit of the dependents, successors, heirs, executors, representatives,
administrators, and assigns of Executive, and the Company and All Related
Parties.
3.3    With the exception of the Confidentiality, Inventions and Non‑Compete
Agreements, the Performance Shares Award Agreements, the conversion rights to
any insurance benefits, the vested rights in the Company’s 401(k) Plan, and
Executive’s COBRA rights, all of which shall remain in full force and effect,
this Agreement constitutes the entire agreement among the parties and supersedes
and extinguishes all prior negotiations and agreements among the parties. It is
further agreed that, other than the payments and entitlements specifically
referenced in this Agreement, all payments due Executive as a result of his
employment, whether salary, severance, bonus, commission, stock options,

5



--------------------------------------------------------------------------------



membership interest, stock grant, or other payments, have been made and that
Executive is due no other payments whatsoever, except those specifically
provided for herein.
3.4    Executive and the Company further acknowledge and agree:
(a)
Neither Executive nor any of the individuals within the Company (including All
Related Parties) with knowledge of this Agreement will make any statement or
otherwise communicate, divulge, or disseminate any information regarding the
events, discussions, or communications relating to or leading up to this
Agreement, to any person or entity, other than the information set forth in the
Company’s Form 8-K filing regarding Executive’s separation from employment and
this Agreement, and any subsequent filings required under the rules of the
Securities and Exchange Commission or the New York Stock Exchange. Nothing
herein shall limit any communication that Executive may have with his legal
advisor, nor by the Company with its legal advisor and independent registered
audit firm, provided that Executive and the Company, as applicable, will cause
them to comply with this paragraph 3.4(a). Furthermore, subject to the
limitations in paragraph 3.1 of this Agreement, nothing shall limit Executive’s
duty to respond to any request by the Company’s Board of Directors or a
committee thereof, any attorney representing the Company, or in response to a
lawfully issued subpoena from a court or agency of competent jurisdiction,
provided that in the event Executive receives such a subpoena, he shall provide
notice to the Company within two (2) days of receipt thereof to enable the
Company to move to quash or otherwise limit such subpoena. Furthermore,
Executive agrees not to oppose any action by the Company in connection with any
such subpoena.

(b)
Executive will not, directly or indirectly, for the benefit of Executive or any
third party, for a period of eighteen (18) months after the Termination Date
(the “Restriction Period”), do any of the following:

(i)    solicit, hire, or otherwise engage the services of any person who then
currently is, or who within the previous twelve (12) calendar months was, an
employee, consultant, officer, or agent of the Company or any affiliate of the
Company, or induce or attempt to induce a current customer or supplier of the
Company, to cease doing business with the Company or any affiliate of the
Company;
(ii)     solicit for the purpose of selling, sell to or otherwise provide any
products or services competitive with the products and services of the Company
or any affiliate of the Company to any person, firm or entity which was a
customer or prospective customer of the Company or any affiliate of the Company,
at any time within the previous twelve (12) calendar months, or advise or assist
in any way any person or entity in such activity. As used herein, “prospective
customer” means any potential customer of the

6



--------------------------------------------------------------------------------



Company or any affiliate of the Company which Executive knew or reasonably
should have known that the Company or any affiliate of the Company was actively
soliciting (other than through a general campaign) or actively considered
soliciting (other than through a general campaign) at any time within the
previous twelve (12) calendar months; or
(iii)     divert or attempt to divert any business, customer, partner, or
supplier of the Company or any affiliate of the Company to any competitor, or do
or perform, directly or indirectly, any other act injurious or prejudicial to
the goodwill and business reputation associated with the Company or any
affiliate of the Company.
(c)    Executive and the Company agree they will not make any disparaging
remarks about the other. Disparagement for purposes of this Agreement means to
engage in any act or omission that would in either case subject Executive or the
Company to public disrespect, scandal, or ridicule, or have a material adverse
effect on their businesses, results of operations, financial conditions,
reputations, or standing in the community.
(d)    For purposes of paragraphs 3.1 and 3.4 of this Agreement, Executive and
the Company acknowledge that the term “Company” includes the Company and All
Related Parties as defined in paragraph 1.1(b) of this Agreement.
(e)    Executive retains any and all rights that he may have as a shareholder of
the Company under Ohio law, the Company’s Articles of Incorporation, or the
Company’s Code of Regulations, except to the extent any such right is expressly
waived, released, prohibited, or otherwise restricted by this Agreement.
3.5    Executive and the Company acknowledge that they understand the terms of
this Agreement, that they have had the opportunity to review it with legal
counsel of their own choosing, and that they are relying solely on the contents
of this Agreement and are not relying on any other representation whatsoever as
an inducement to enter into this Agreement.
3.6    This Agreement will be construed and enforced in accordance with the laws
of the State of Ohio. This Agreement may not be varied, altered, modified,
canceled, changed, or in any way amended, except by written agreement, signed by
both parties.
3.7    Executive acknowledges that he is aware of his right to revoke this
Agreement at any time within the seven (7) day period following the date this
Agreement is signed by him and that, unless so revoked by written notice to the
Company, this Agreement will become effective as of the eighth day following the
date he executes the Agreement (the “Effective Date”). Executive further
acknowledges that the payments to him specified in this Agreement will be paid
only after the expiration of such seven (7) day revocation period.

7



--------------------------------------------------------------------------------



3.8    Executive and the Company further acknowledge that (a) they have read
this Agreement, (b) the Company has offered Executive a period of twenty-one
(21) days for Executive to consider whether to enter into this Agreement, and
Executive has either considered this Agreement and its terms for that period of
time or has knowingly and voluntarily waived his right to do so, (c) the Company
has advised Executive in writing to consult with an attorney prior to his
signing this Agreement, (d) they are each signing this Agreement voluntarily
with full knowledge that it is intended, to the maximum extent permitted by law,
as a complete release and waiver of all claims, and without any coercion, undue
influence, threat, or intimidation of any kind or type whatsoever, and
(e) nothing herein constitutes any admission of liability or wrongdoing on the
part of Executive or the Company. The Company represents that it has the full
authority to enter into this Agreement and that the terms and conditions are
fully binding upon it.
3.9    Certain payments contemplated by this Agreement may be “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code
(“Code”). Accordingly, the following provisions shall be in effect for purposes
of avoiding or mitigating any adverse tax consequences to the Executive under
Section 409A:
(a)
A termination of employment will not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment, unless such termination
is also a “separation from service” within the meaning of Code Section 409A, for
purposes of any such provision of this Agreement, references herein to
“termination,” “termination of employment,” or similar terms will mean
“separation from service.”

(b)
The intent of the parties hereto is that payments and benefits under this
Agreement comply with or be exempt from Code Section 409A and the regulations
and guidance promulgated thereunder, and, accordingly, to the maximum extent
permitted, this Agreement will be interpreted to be in compliance therewith or
exempt therefrom. In no event whatsoever will the Company be liable for any
additional tax, interest, or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(c)
To the extent any provisions of this Agreement would otherwise contravene one or
more requirements or limitations of Code Section 409A, then the Company and
Executive may, within any applicable time period provided under the Treasury
Regulations issued under Code Section 409A, effect through mutual agreement the
appropriate amendments to those provisions that are necessary to bring the
provisions of this Agreement into compliance with Code Section 409A, provided
such amendments shall not reduce the dollar amount of any such item of deferred
compensation or adversely affect the vesting provisions applicable to such item,
or otherwise reduce the present value of that item. If any legislation is
enacted during the term of this


8



--------------------------------------------------------------------------------



Agreement which imposes a dollar limit on deferred compensation, then Executive
will cooperate with the Company in restructuring any items of compensation under
this Agreement that are deemed to be deferred compensation subject to such
limitation, provided such restructuring shall not reduce the dollar amount of
any such item, adversely affect the vesting provisions applicable to such item,
or otherwise reduce the present value of that item.
(d)
Notwithstanding any provision to the contrary in this Agreement, if (i) the
Company, in its good faith discretion, determines that any payments or benefits
described in this Agreement would constitute non-exempt deferred compensation
for purposes of Code Section 409A and (ii) Executive is a “specified employee”
(within the meaning of Code Section 409A and the Treasury Regulations
thereunder) at the time of his termination of employment, then such payments or
benefits shall not be made or paid to the Executive prior to the earlier of (x)
the expiration of the six (6) month period measured from the date of such
“separation from service” or (y) the date of his death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments deferred pursuant to the
foregoing shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid in accordance with the normal payment
dates specified for them in this Agreement.

(e)
For purposes of Code Section 409A, Executive’s right to receive any installment
payment pursuant to this Agreement will be treated as a right to receive a
series of separate and distinct payments.

(f)
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment will be made within thirty (30)
days following the Termination Date”), the actual date of payment within the
specified period will be determined solely by the Company.

(g)
To the extent that reimbursements or other in-kind benefits under this Agreement
constitute non-exempt deferred compensation for purposes of Code Section 409A,
(i) all expenses or other reimbursements hereunder shall be made on or prior to
the last day of the taxable year following the taxable year in which such
expenses were incurred by Executive, (ii) any right to such reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

4.0.    NOTICES. For purposes of this Agreement, all communications provided for
herein shall be in writing and shall

9



--------------------------------------------------------------------------------



be deemed to have been duly given when hand delivered or mailed by United States
Express mail, postage prepaid, addressed as follows:
(a)
If the notice is to the Company:
 
 
 
SIFCO Industries, Inc.
970 East 64th Street
Cleveland, OH 44103-1694
Attn: Chief Executive Officer



 
With a Copy to:
 
 
 
Benesch, Friedlander, Coplan & Aronoff, LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Attn: Megan L. Mehalko, Esq.
 
 
(b)
If the notice is to the Executive:
 
 
 
Mr. James P. Woidke
31908 Woodside Circle
Avon Lake, OH 44012



or to such other address as either party hereto may have furnished to the other
in writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.
IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of each of
the parties hereto as of the date first written above.

10



--------------------------------------------------------------------------------







/s/ James P. Woidke
                                     
JAMES P. WOIDKE






Date of Execution:    2/27/15      
SIFCO INDUSTRIES, INC.




By:    /s/ Thomas R. Kubera       
   
Print Name Thomas R. Kubera
and Title:    Corporate Controller      


Date of Execution:    2/27/15      
 
 






11



--------------------------------------------------------------------------------




EXHIBIT A






Company owned items agreed to be retained by Executive:


•
Laptop

•
iPad

•
iPhone



The fair market value of these items will be included in Executive’s taxable
income.


